Citation Nr: 0707520	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-16 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center, Madison, 
Wisconsin



THE ISSUE

Whether the veteran is obligated to pay the Department of 
Veterans Affairs (VA) a copayment for each 30-day or less 
supply of medication provided by VA on an outpatient basis in 
an amount established under 38 C.F.R. § 17.110.  




ATTORNEY FOR THE BOARD

M. Taylor, Counsel





FINDING OF FACT

The appellant has received 30-day supplies of medication from 
the VA on an outpatient basis.  


CONCLUSION OF LAW

The appellant is obligated to pay VA a copayment for each 30-
day or less supply of medication provided by VA on an 
outpatient basis.  38 U.S.C.A. § 1722A; 38 C.F.R. § 17.110 
(2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 decision of the VA 
Medical Center (VAMC) in Madison, Wisconsin.  

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in March 2005.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the notice requirements were satisfied 
in this letter by:  (1) informing the claimant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the claimant about the 
information and evidence VA would seek to provide; (3) 
informing the claimant about the information and evidence the 
claimant was expected to provide; and (4) requesting the 
claimant inform VA of any information or evidence the 
claimant wanted VA to obtain and requesting that the claimant 
provide copies of any private treatment records in the 
claimant's possession that pertained to the claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, a document issued in 
April 2005 constituted subsequent process.  The claimant has 
not shown how the error was prejudicial.  The record shows 
that the appellant was able to meaningfully participate in 
the adjudication of the claim.  Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The claimant 
was provided VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).   

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria & Analysis

The appellant asserts that the amount of the copayment for 
his VA prescribed medication is excessive.  Essentially, he 
contends that because he must split the prescribed tablets in 
half to achieve the proper daily dose, the standard copayment 
should be split in half.  

The record reflects that the appellant is prescribed a 12.5 
mg daily dose of his medication.  Because the medication is 
not dispensed in a 12.5 mg tablet, and the lowest strength 
available for prescription is a 25 mg tablet, his physician 
has instructed him to split a 25 mg tablet in half to achieve 
the proper daily dosage.  Thus, he receives a 30-day 
prescription consisting of fifteen 25 mg pills, each of which 
he splits in half to take one half of a pill per day.  The 
appellant contends that the standard copayment is excessive 
in light of the pill splitting.  

38 U.S.C.A. § 1722A Copayment for medications

        (a)(1) Subject to paragraph (2), the Secretary shall 
require a veteran to pay the United States $2 for each 30-day 
supply of medication furnished such veteran under this 
chapter on an outpatient basis for the treatment of a non-
service connected disability or condition.  If the amount 
supplied is less than a 30-day supply, the amount of the 
charge may not be reduced.  
        (2) The Secretary may not require a veteran to pay an 
amount in excess of the cost of the Secretary for medication 
described in paragraph (1).  
        (3) Paragraph (1) does not apply -
        	(A) to a veteran with a service-connected 
disability rated 50 percent or more; or
        	(B) to a veteran whose annual income (as determined 
under section 1503 of this title) does not exceed the maximum 
annual rate of pension which would be payable to such veteran 
if such veteran were eligible for pension under section 1521 
of this title.  
        (b)The Secretary, pursuant to regulations which the 
secretary shall prescribe, may-
        	(1) increase the copayment amount in effect under 
subsection (a); and
        	(2) establish a maximum monthly and a maximum 
annual pharmaceutical copayment amount under subsection (a) 
for veterans who have multiple outpatient prescriptions.  

A veteran is obligated to pay VA a copayment for each 30-day 
or less supply of medication provided by VA on an outpatient 
basis (other than medication administered during treatment).  
38 U.S.C.A. § 1710; 38 C.F.R. § 17.110(b)(1).  The following 
are exempt from the copayment requirements of this section:

(1) Medication for a veteran who has a service- connected 
disability rated 50% or more based on a service-connected 
disability or unemployability; (2) Medication for a veteran's 
service-connected disability; (3) Medication for a veteran 
whose annual income (as determined under 38 U.S.C.A. § 1503) 
does not exceed the maximum annual rate of VA pension which 
would be payable to such veteran if such veteran were 
eligible for pension under 38 U.S.C.A. § 1521; (4) Medication 
authorized under 38 U.S.C.A. § 1710(e) for Vietnam-era 
herbicide-exposed veterans, radiation-exposed veterans, 
Persian Gulf War veterans, or post-Persian Gulf War combat-
exposed veterans; (5) Medication for treatment of sexual 
trauma as authorized under 38 U.S.C.A. § 1720D; (6) 
Medication for treatment of cancer of the head or neck 
authorized under 38 U.S.C.A. § 1720E; and (7) Medications 
provided as part of a VA approved research project authorized 
by 38 U.S.C.A. § 7303.  38 U.S.C.A. § 1710; 38 C.F.R. § 
17.110(c).  

Under 38 C.F.R. § 17.110 Copayments for medications

(a)	General.  This section sets forth requirements 
regarding copayments for medications provided to 
veterans by VA.

(b) Copayments.  (1) Unless exempted under paragraph (c) 
of this section, a veteran is obligated to pay VA a 
copayment for each 30-day or less supply of medication 
provided by VA on an outpatient basis (other than 
medication administered during treatment).  For the 
period from February 4, 2002 through December 31, 2002, 
the copayment amount is $7.  The copayment amount for 
each calendar year thereafter will be established by 
using the Prescription Drug component of the Medical 
Consumer Price Index as follows:  For each calendar year 
beginning after December 31, 2002, the Index as of the 
previous September 30 will be divided by the Index as of 
September 30, 2001.  The ratio so obtained will be 
multiplied by the original copayment amount of $7.  The 
copayment amount for the new calendar year will be this 
result, rounded down to the whole dollar amount.  
38 C.F.R. § 17.110 (2006).  

Initially, the Board notes that the appellant does not 
contend that he is exempt from a copayment in association 
with his VA prescribed medication, and a March 2005 record 
notes he is not service connected.  The record reflects the 
appellant was charged the standard copayment authorized under 
38 C.F.R. § 17.110 for his VA prescribed medication.  The 
appellant has not cited to, and the Board is unable to 



find, any authority allowing for a deviation from the 
standard copayment.  The Board notes that while the appellant 
is required to split 15 tablets in half, such results in the 
proper dose prescribed for a 30-day period.  In addition, the 
Board notes that the reference to the cost of medication 
contained in 38 U.S.C.A. § 1722A clearly pertains to VA's 
cost in dispensing the medication, not the cost to the 
appellant.  As noted in a February 2005 VA letter, the 
following was set forth in the Federal Register on July 16, 
2001:

Also, under 38. U.S.C. 1722A, VA may not 
require a veteran to pay an amount in 
excess of the actual cost of the 
medication and pharmacy administrative 
costs related to the dispensing of the 
medication.  VHA conducted a study . . . 
and found that VA incurred a cost of 
$7.28 to dispense an outpatient 
medication even without consideration of 
the actual cost of the medication . . . 
.  Under these circumstances, we believe 
that a $7 copayment would not exceed 
VA's cost.  66 FR 36960.  

Thus, it clear that VA's cost of filling the appellant's 30-
day prescription exceeds the $7 copayment established under 
38 C.F.R. § 17.110.  Regardless, the Board cannot ignore 
regulations which have been adopted by the VA.  See Payne v. 
Derwinski, 1 Vet. App. 85, 87 (1990).  The Board has no 
authority to act outside the constraints of the statutory and 
regulatory criteria.  The Board is bound by the law.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2005); Harvey v. 
Brown, 6 Vet. App. 416, 422 (1994).  

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


